Case: 12-40529       Document: 00512150216         Page: 1     Date Filed: 02/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 21, 2013
                                     No. 12-40529
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ERIC WATKINS,

                                                  Petitioner - Appellant

v.

MICHAEL W. GARRETT, Warden,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:09-CV-254


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Eric Watkins, former federal
prisoner # 55630-004, appeals the dismissal of his 28 U.S.C. § 2241 petition, filed
but not decided while he was incarcerated, challenging the validity of a prison
disciplinary proceeding, which resulted in the loss, inter alia, of 21 days good-
time credit. The petition was filed in 2009; Watkins was released from custody
in 2010. The court dismissed Watkins’ petition as moot and, in the alternative,
on grounds that his due-process claims lacked merit. Watkins contends his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40529      Document: 00512150216    Page: 2   Date Filed: 02/21/2013

                                  No. 12-40529

release from prison did not render the petition moot because: (1) he remains “in
custody” for purposes of § 2241(c)(3) because he continues to serve supervised
release; and (2) pursuant to 18 U.S.C. § 3583(e)(2) (court may modify supervised
release prior to its expiration) and United States v. Johnson, 529 U.S. 53, 60
(2000), the district court had jurisdiction to modify his supervised release if it
found he was incarcerated beyond expiration of his prison term. Mootness is a
question of law reviewed de novo. E.g., Bayou Liberty Ass’n, Inc. v. U.S. Army
Corps of Eng’rs, 217 F.3d 393, 396 (5th Cir. 2000).
      Watkins is “in custody” for purposes of pursuing federal habeas relief
because he was incarcerated at the Federal Correctional Complex in Beaumont,
Texas, when he filed the instant § 2241 petition, and he is currently serving a
four-year term of supervised release. See Maleng v. Cook, 490 U.S. 488, 490-91
(1989); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006). The relevant
inquiry, however, is whether Watkins satisfies the case-or-controversy
requirement of Article III, section 2 of the Constitution. See Spencer v. Kemna,
523 U.S. 1, 7 (1998).
      Watkins did not seek reduction of supervised release under § 3583(e) in
district court; and, the court lacked jurisdiction to consider reduction because
Watkins was sentenced in the Northern District of Florida, and no transfer of
jurisdiction was effected.    See 18 U.S.C. § 3605 (authorizing exercise of
jurisdiction over person on supervised release if jurisdiction transferred by
sentencing court). Further, he has not shown the disciplinary action will cause
him to suffer adverse consequences. E.g., Bailey v. Southerland, 821 F.2d 277,
278-79 (5th Cir. 1987) (holding former federal prisoner’s appeal seeking
expungement of disciplinary reports and restoration of good-time credit moot
because court could not provide relief after release, and prisoner did not allege
future adverse consequences).
      AFFIRMED.




                                        2